Citation Nr: 1726503	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  03-03 067A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus.

3.  Entitlement to vocational rehabilitation and employment (VRE) benefits under Chapter 31, Title 38,  of the United States Code.


ATTORNEY FOR THE BOARD

K. Kovarovic, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1970 to August 1971.
These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  First, December 2001 and April 2001 decisions denied the Veteran's claim for VRE benefits.  Further, a December 2014 rating decision confirmed and continued the previous denial of service connection for bilateral hearing loss and tinnitus.  

In December 2005, the Board issued separate decisions denying the Veteran's claim that there was a clear and unmistakable error (CUE) in a September 1972 rating decision and denying the Veteran's VRE claim.  The Veteran appealed these decisions to the United States Court of Appeals for Veterans Claims (Court).  In November 2009, the Court issued a memorandum decision affirming the Board's decision regarding the Veteran's CUE claim, and vacating the denial of VRE benefits.  The Board further remanded the Veteran's VRE claim in January 2013 and November 2016 to allow for additional development, which has since been completed.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran has submitted numerous "motions to enjoin" the Board from issuing a decision with regard to the VRE claim.  However, these notices do not constitute a withdrawal of the appeal, such that there is no basis for the Board to not proceed with its appellate review of this claim.  See 38 U.S.C.A. § 7105 (b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2016).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD), to include anxiety and depression, was raised by the Veteran in a January 2011 lay statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2016).

The Veteran's bilateral hearing loss and tinnitus claims are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities combined to a 20 percent rating from August 24, 1971; a 30 percent rating from September 12, 1973; and a 100 percent rating from May 1, 1997.  

2.  The Veteran did not maintain satisfactory conduct and cooperation in developing
and implementing his individualized written rehabilitation plan (IWRP), due to his 20-year refusal to schedule and/or participate in the mandated counseling and evaluation session.  

3.  VA made reasonable efforts to assist the Veteran in rectifying his unsatisfactory conduct, including discussing with him in writing how his uncooperative behavior could preclude his entitlement to VRE benefits; attempting to arrange for acceptable meeting venues or home visits with VA contractors; and placing the Veteran's claim in interrupted status on numerous occasions.  

4.  No mitigating circumstances, including effects of his service-connected or nonservice-connected conditions, family or financial problems, or other circumstances beyond the Veteran's control, are present in this case.    


CONCLUSION OF LAW

The criteria for entitlement to VRE benefits pursuant to Chapter 31 have not been met.  38 U.S.C.A. §§ 3100, 3101, 3102 (West 2014); 38 C.F.R. §§ 21.1, 21.32, 21.40, 21.50, 21.51 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As required by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159(b) (2016).  However, the provisions of the VCAA do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  Barger v. Principi, 16 Vet. App. 132 (2002).  Thus for VRE claims, VA must inform a veteran in writing of findings affecting the receipt of benefits and services under Chapter 31.  Such written notice must inform the veteran of how the decision was made, how the decision could affect his VA benefits, how he could apply for additional VRE benefits, and what he could do if he disagreed with the decision.  
38 C.F.R. §§ 21.32, 21.420(a) (2016).

In this case, the Veteran was sent copies of the decisions denying his claim and several Statements of the Case (SOC) noting the evidence considered and the reasons why the claim remained denied.  Accordingly, that Board finds that the Veteran has been informed in writing of findings affecting his receipt of vocational rehabilitation benefits and services.  Further, the RO has obtained relevant records and information regarding the Veteran's claim, to include dozens of lay statements from the Veteran himself.  See also Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

As such, the Board finds that VA has satisfied its duties under governing laws and regulations, and may now review the merits of the Veteran's claim.



Legal Criteria and Analysis

The Veteran is currently seeking entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code.

The provisions of Chapter 31, Title 38, are intended to enable veterans with service-connected disabilities to achieve maximum independence in daily living and, to the maximum extent feasible, to become employable and to obtain and maintain suitable employment.  38 U.S.C.A. § 3100 (West 2014); 38 C.F.R. §§ 21.1(a), 21.70 (2016). 

In this case, the Veteran is entitled to participate in a rehabilitation program if he has a service-connected disability that is rated 20 percent disabling or more, and is determined by VA to be in need of rehabilitation due to an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40 (2016).  An employment handicap is defined as an impairment of a veteran's ability to prepare for, obtain, or retain employment consistent with his or her abilities, aptitudes, and interests.  38 U.S.C.A. § 3101 (West 2014); 38 C.F.R. § 21.51(b) (2016).  

The term "impairment" is defined as a restriction on employability caused by a veteran's service- and nonservice-connected disabilities, deficiencies in education and training, negative attitude towards the disabled, and other pertinent factors.  38 C.F.R. § 21.51 (2016).  Thus, an "employment handicap" will be found to exist when the individual has a vocational impairment; has not overcome the effects of the impairment of employability through employment in an occupation consistent with his or her abilities, aptitudes, and interests; and his or her service-connected disabilities have contributed in substantial part to the overall vocational impairment.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.51 (2016).

Here, the Veteran is currently service-connected for the following disabilities: 
(1) PTSD (100 percent); (2) shell fragment wound of the right thigh, muscle group XIV (10 percent); (3) saphenous nerve injury of the right thigh (10 percent); 
(4) shell fragment wound scar of the left arm, muscle group V (10 percent); and 
(5) shell fragment wound scar of the right thigh (10 percent).  Combined, these disabilities have been rated as 20 percent disabling from August 24, 1971; 30 percent disabling from September 12, 1973; and 100 percent disabling from May 1, 1997.  See 38 C.F.R. §§ 4.25, 4.26 (2016).  Thus, the Veteran has met the threshold requirement for VRE benefits since August 1971.  

However, VA must also determine that the Veteran is in need of rehabilitation due to an employment handicap.  38 U.S.C.A. § 3102 (West 2014); 38 C.F.R. § 21.40 (2016).  

In this regard, the Board notes that the Veteran has used his basic 48 months of
entitlement.  Additional benefits may be provided only in certain circumstances.
38 C.F.R. § 21.78 (2016).  The approval of a counseling psychologist is needed to
determine if the criteria for additional benefits are met.  38 C.F.R. § 21.78(d)
(2016).

To that end, an IWRP will be developed for each veteran eligible for rehabilitation services under Chapter 31.  38 C.F.R. § 21.80 (2016).  The purpose of an IWRP is to identify the goals and objectives to be achieved during the period of rehabilitation services that will lead to the point of employability; plan for placement of the veteran in the occupational field for which training and other services will be provided; and specify the key services needed to achieve the goals and objectives of the plan.  38 C.F.R. § 21.84(a) (2016).

The successful development and implementation of a program of rehabilitation services requires the full and effective participation of the veteran in the rehabilitation process.  38 C.F.R. § 21.362 (2016).  A veteran being provided services under Chapter 31 must, among other responsibilities, conform to procedures established by VA governing pursuit of a rehabilitation plan including enrollment and reenrollment in a course.  38 C.F.R. § 21.362(b)(4)(i) (2016). 

Specifically, a veteran requesting or being provided services under Chapter 31 must: (1) Cooperate with VA staff in carrying out the initial evaluation and developing a rehabilitation plan; (2) arrange a schedule which allows him or her to devote the time needed to attain the goals of the rehabilitation plan; (3) seek the assistance of VA staff, as necessary, to resolve problems which affect attainment of the goals of the rehabilitation plan; (4) conform to procedures established by VA governing pursuit of a rehabilitation plan including: (i) enrollment and reenrollment in a course; (ii) changing the rate at which a course is pursued; (iii) requesting a leave of absence; (iv) requesting medical care and treatment; (v) securing supplies; and (vi) other applicable procedures; and (5) conform to the rules and regulations of the training or rehabilitation facility at which services are being provided.  38 C.F.R. § 21.362(c) (2016).

If VA determines that a veteran has failed to maintain satisfactory conduct or cooperation, VA may, after determining that all reasonable counseling efforts have been made and are not found reasonably likely to be effective, discontinue services and assistance to the veteran, unless the case manager determines that mitigating circumstances exist.  38 C.F.R. § 21.364 (2016).  In any case in which services and assistance have been discontinued, VA may institute such services and assistance only if the counseling psychologist determines that the unsatisfactory conduct or cooperation of such veteran will not be likely to recur and the rehabilitation program which the veteran proposes to pursue (whether the same or revised) is suitable to such veteran's abilities, aptitudes and interest.  38 C.F.R. 
§ 21.364(a)(1)(2) (2016). 

When the case manager determines that the veteran's conduct and/or cooperation are not in conformity with 38 C.F.R. § 21.362(c), the case manager will: discuss the situation with the veteran; arrange for services (particularly counseling services which may assist in resolving the problems which led to the unsatisfactory conduct or cooperation); and interrupt the program to allow for more intense efforts, if unsatisfactory conduct and cooperation persist.  If a reasonable effort to remedy the situation is unsuccessful during the period in which the program is interrupted, the veteran's case will be continued and assigned to "discontinued" status unless mitigating circumstances are found.  38 C.F.R. § 21.364(b) (2016).

Upon review of the extensive evidence of record, the Board concludes that the Veteran failed to maintain satisfactory conduct or cooperation towards the successful development and implementation of a rehabilitation program, such that his claim for benefits must now be denied. 

In this regard, the Board notes that it has reviewed all the evidence in the Veteran's claims file.  Although the Board is obligated to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by a veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In August 1998, the Veteran requested financial assistance in furthering his education.  See Appellant's lay statement dated August 16, 1998.  However, he failed to report for an initial counseling session scheduled for December 1998.  See Counseling Record - Narrative Report dated December 9, 1998.  At that time, counselor L. Pellicano recorded the Veteran's reports that he had no means of transportation or funds to travel to the requisite counseling session.  As such, Mr. Pellicano intended to identify alternative methods to aid in the Veteran's participation.  Id.  

In January 1999, Mr. Pellicano coordinated an effort to schedule the Veteran's counseling session in Alpine, Texas, a location closer to the Veteran's current residence.  See Report of Contact dated January 6, 1999.  In May 1999, Mr. Pellicano was informed that a member of the Texas Veterans Commission (TVC) would also assist in visiting the Veteran at his home.  See letter dated May 14, 1999.  

In August 1999, the Veteran was informed that a VRE counseling session had been scheduled for the following month.  However, the Veteran subsequently reiterated that he was unable to attend this appointment due to distance and the cost of travel.  See letter dated September 3, 1999 from L. Pellicano.  

Thus in September 1999, the Veteran was informed of VA regulations pertaining to his required participation in a VRE counseling session, and that VA could pay basic travel costs to and from his current residence.  Id.  The Veteran did not respond to this communication.  As such, Mr. Pellicano drafted a report noting the Veteran's ongoing unwillingness to travel outside of his hometown to participate in VRE counseling, such that a home visit by a VA contractor might be necessary.  See Counseling Record - Narrative Report dated September 13, 1999.

In November 1999, the Veteran was asked to complete a "Rehabilitation Needs Inventory" form, and informed that a VRE counseling session would be scheduled upon receipt thereof.  At that time, the Veteran was also informed of VA's ongoing efforts to assist in scheduling his counseling session.  

In December 1999, a TVC representative conducted a home visit with the Veteran.  At that time, it was noted that the Veteran was "stranded" at his residence, such that "very little can be done there."  See Memorandum dated December 30, 1999.  

In October 2000, the Veteran contacted VA about reopening his claim for entitlement to VRE benefits.  See letter dated October 25, 2000.  In November 2000, the Veteran was informed that the requisite counseling session could be conducted that same month in Shafter, Texas, a location close to the Veteran's place of residence.  However, the Veteran made no efforts to schedule his counseling session.  Instead, in December 2000, the Veteran appeared at the VA Vocational Rehabilitation Office and delivered a document to his counselor, wherein he indicated that the "President [had] arranged for [his] Vocational Rehabilitation needs to be taken care of away from the El Paso-VA facility, [such that the counselor could] close his files on [the Veteran]."  See Appellant's letter dated December 4, 2000; Report of Contact dated December 8, 2000; Brief of Appellee Secretary of Veterans Affairs dated February 2009.  This document further indicated that the Veteran saw "no reason to meet" with the rehabilitation counselor at that time. Id. 

Thus in December 2000, the Veteran was informed that all action on his claim for VRE benefits had been suspended and that his claim had been placed in discontinued status, due to his failure to complete the required evaluation.  

The Veteran subsequently submitted a letter disagreeing with this action.  See Appellant's letter dated January 1, 2001.  In response, the Veteran was notified that his case remained suspended, as he had not reapplied for VRE services.  See VA letter dated February 7, 2001.  He was provided with the appropriate application form at that time, and a completed version was subsequently submitted to VA.  

In March 2001, the Veteran was informed that his case had been assigned to E. Castillo, a counselor under VA contract, and provided with Mr. Castillo's contact information.  See VA letter dated March 6, 2001.  A counseling session was scheduled for later that month in Alpine, a town near the Veteran's place of residence.  See VA letter dated April 2, 2001.  

Upon the completion of this visit, the Veteran was contacted by Mr. Castillo in April 2001.  Mr. Castillo's letter indicated that the meeting left him "feeling seriously concerned about [the Veteran's] continued resistance to accept the help that has been offered . . . by different professional individuals from  [VA] and [TVC]."  Id.  Said letter acknowledged the Veteran's complaints of "abandonment" by VA, and provided a comprehensive overview of the efforts undertaken by both VA and TVC in an effort to assist the Veteran with his application for VRE benefits.  Id.  Ultimately, Mr. Castillo noted that "without [the Veteran's] personal interaction and cooperation in the process[, we] cannot legally do anything."  Id.  

In an accompanying narrative report, Mr. Castillo noted that the Veteran's conduct "made it difficult to meet in a meaningful and friendly manner to conduct the counseling and assessment session."  See Counseling Record - Narrative Report dated April 20, 2001.  As such, Mr. Castillo concluded that in "view of repeated attempts to assist [the Veteran] with rehabilitation services, it appears that [he], at this point in time, is not willing to undergo a vocational evaluation to assess his vocational needs."  Id. 

In light of the Veteran's failure to complete VRE counseling, his claim was placed in discontinued status in April 2001.  At that time, the Veteran was informed of his claim status, and notified that VRE services could not be provided until he completed the required counseling.  See VA letter dated April 20, 2001.  This information was reiterated in a letter dated May 2001.  

The Veteran indicated his disagreement with this determination in May 2001.  The claim was eventually certified to the Board for appellate review, and in December 2005, the Board denied the Veteran's claim for VRE benefits.  However, the Court issued a November 2009 memorandum decision vacating the Board's denial of VRE benefits, for its failure to ensure that VA complied with its procedural obligations prior to issuing a final determination on the matter.  The Board further remanded the claim in January 2013 and November 2016 to allow for additional development.  

In October 2013, the Veteran was again notified that he was required to meet with a VRE counselor to determine his eligibility for benefits.  In December 2013, the Veteran was contacted regarding his purported inability to attend a regular Tuesday or Thursday VRE briefing at the Waco, Texas office.  As such, the Veteran was requested to contact the office to schedule an individual appointment.  However, the Veteran did not contact the VRE office as requested.  

Nonetheless, a counseling session was scheduled for March 2016.  The Veteran did not appear or contact VA to reschedule this appointment.  Thus in April 2016, the Veteran was informed that his claim for VRE benefits had been disallowed due to his failure to participate in the requisite counseling session.  In March 2017, a Supplemental Statement of the Case (SSOC) was issued which informed the Veteran that the claim remained denied, and identified the evidence considered in reaching this determination.  

Upon review of the above, the Board finds it impossible to conclude that the Veteran engaged in satisfactory conduct and cooperation in his pursuit of VRE benefits.  VA regulations mandate that the Veteran participate in a vocational rehabilitation counseling session such that the merits and objectives of his claim may be properly assessed.  The Veteran has been made well-aware of this requirement.  Nonetheless, the record belies a 20-year history of the Veteran's active refusal to participate in said counseling session, without adequate justification.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (participation in the VA process is a "two-way street.").

Over the years, the Veteran has submitted countless letters to VA regarding his claimed inability to participate in the requisite counseling session.  However, the Board finds that these alleged mitigating circumstances are without merit.  
See 38 C.F.R. § 21.364(b) (2016) (holding that mitigating circumstances include: 
(i) the effects of a veteran's service- and nonservice-connected condition(s); 
(ii) family or financial problems which have led the veteran to unsatisfactory conduct or cooperation; or (iii) other circumstances beyond the veteran's control).  Primarily, the Veteran attributes his nonparticipation to the distance and cost of traveling to a VA facility for counseling.  However, the record clearly demonstrates the exhaustive efforts undertaken by VA to accommodate the Veteran's claim, to include: moving the venue of the meeting to locations closer to the Veteran's home; offering to cover basic travel costs; and coordinating home visits.  At no time did the Veteran cooperate with, or even acknowledge, said efforts.  

Instead, the Veteran has continued to willfully withhold his participation in the counseling process.  On at least two occasions, the Veteran has been in the presence of a VA vocational rehabilitation counselor but refused to engage in a meaningful manner, in December 2000 and May 2001.  In the first instance, the Veteran arrived at a VA Vocational Rehabilitation Office (thus betraying his purported inability to transport himself to said facility for a scheduled meeting) and was informed that his counselor was present and available.  At that time, the Veteran simply handed a document to a staff member indicating that his file should be closed, and subsequently exited without speaking to his counselor.  In the second instance, a VA representative traveled to the Veteran's home in the hopes of conducting a counseling session.  However, the Veteran refused to allow the counselor to enter his property, and instead accused VA of abandonment and a failure to assist before terminating the conversation and returning to his home.  

Even more recent efforts to schedule the Veteran's counseling session have been rebuffed, and have been met solely with the Veteran's submission of numerous documents seeking to "enjoin" VA from taking further action with regard to this claim.  Thus at no time in a 20-year history has the Veteran cooperated with the VRE process as required.

The Board acknowledges that in cases such as these, VA has the duty to address the unsatisfactory conduct and cooperation with the veteran and to assist him in meeting those standards, by simply discussing the situation with the veteran, obtaining relevant counseling services, and interrupting the veteran's case in order to allow for more intensive efforts to be undertaken.  VA's duty to assist a veteran in these circumstances, however, is limited to "reasonable efforts."  The Board finds that such reasonable efforts were made in this case.  See 38 C.F.R. § 21.364(b) (2016), as evidenced by numerous written statements submitted to the Veteran, as discussed in greater detail above.  

Nonetheless, the Veteran has refused to cooperate with VA's efforts for a period spanning more than two decades.  As such, the Board can only conclude that the Veteran  has demonstrated unsatisfactory conduct and cooperation in the scheduling of his mandated VRE counseling session.  Further, VA's efforts to assist the Veteran in meeting his satisfactory conduct and cooperation requirements were reasonable and included discussing the unsatisfactory conduct with the Veteran in writing, repeatedly attempting to schedule the mandated counseling session, and interrupting the Veteran's claim status to allow the Veteran more time to meet those requirements before returning to the VRE program.  Finally, there were no mitigating circumstances in this case to prevent the Veteran's claim from being placed in discontinued status.  

As the preponderance of the evidence establishes that the Veteran's claim for
VRE services was placed in a discontinued status due to his failure to maintain
satisfactory conduct or cooperation, the benefit of the doubt doctrine is not
applicable and the appeal must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).

Briefly, the Board will also address the Court's November 2009 Memorandum Decision, wherein the Court remanded the Veteran's claim due to the Board's failure to address whether VA complied with various regulatory requirements before discontinuing services to the Veteran, specifically 38 C.F.R. § 21.50(e), 21.362(b), 21.364(a), 21.180-.198, 21.420, and 21.198(b)(7) (2009), in its December 2005 denial.  

These regulations require that the prior to adjudicating the feasibility of a veteran's vocational goal for purposes of entitlement to VRE benefits under Chapter 31, the RO must address: what explanation of the purpose of the initial evaluation was provided to the veteran and how the veteran was informed of any suspension of the initial evaluation, the reasons for the suspension, and the steps necessary to resume the initial evaluation (38 C.F.R. §  21.50(e)); how the veteran was informed of his responsibility for satisfactory conduct and cooperation (38 C.F.R. § 21.36 (b)); what reasonable counseling efforts have been made (38 C.F.R. § 21.364(a)); what change in status have been made (38 C.F.R. § 21.180 -.198); what notification of any such change he had received (38 C.F.R. §§ 21.180(d), 21.420); and the applicability of special review and any actions taken under that provision (38 C.F.R.  
§ 21.198(b)(7)).  Wing v. West, 11 Vet. App 98 (1998).  

Review of the voluminous claims file indicates that the RO has more than satisfied these obligations during the course of this appeal.  In countless letters from the RO, the Veteran has been informed about the purpose of the VRE program and his obligations thereunder.  See, e.g., VA letter dated September 29, 1998.  He was informed in writing each time the status of his claim was changed, and the reasons therefor.   See, e.g., letter from E. Castillo dated April 2, 2001; VA letter dated May 7, 2001.  On those occasions when the Veteran was found to exhibit unsatisfactory conduct and cooperation, he was notified of the impact this would have on the status of his case, and counseled on the methods for assisting with the development of his claim.  Id.  Such letters span the entire 20-year duration of this claim, and were submitted to the Veteran as recently as April 2016.  As such, the evidence of record demonstrates that VA has long attempted to engage the Veteran in VRE services despite his lack of participation, and has thus fulfilled its obligation to assist the Veteran in pursuing a vocational goal.

Accordingly, the Veteran's claim is hereby denied.
ORDER

Entitlement to VRE benefits under the provisions of Chapter 31, Title 38, of the United States Code, is denied.  


REMAND

The Board must additionally consider whether new and material evidence has been received to reopen the Veteran's claims for entitlement to service connection for bilateral hearing loss and tinnitus.  Although the Board sincerely regrets the additional delay this may cause, further development is necessary prior to the adjudication of these claims. 

Specifically, VA regulations require that an SOC be provided to a veteran upon the receipt of a timely NOD.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  

As noted in the introduction, a December 2014 rating decision confirmed and continued the previous denial of entitlement to service connection for bilateral hearing loss and tinnitus.  The Veteran then submitted a timely NOD in November 2015.  See 38 C.F.R. § 20.201 (2016); Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).  However, no subsequent SOC was provided to the Veteran that properly addresses these claims.  Accordingly, a remand of these matters is now required such that the requisite SOC may be issued.  See Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Provide a Statement of the Case (SOC) addressing the Veteran's bilateral hearing loss and tinnitus claims.  The Veteran is reminded that to vest the Board with jurisdiction over these issues, a timely substantive appeal must be filed.  38 C.F.R. § 20.202 (2016).

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


